detective verified Kinder's Nevada address on October 27, 2011, the day
                the detective executed the affidavit.
                            A warrant authorizing the search of Kinder's residence was
                issued on October 27, 2011. NCSO executed the warrant and seized
                computer equipment that contained child pornography. After the district
                court denied his motion to suppress the evidence obtained in the search,
                Kinder conditionally pleaded guilty to two counts of possession of child
                pornography. In his plea, Kinder reserved the right to appeal the district
                court's denial of his motion to suppress.
                            Kinder raises two issues on appeal: (1) whether the district
                court erred in holding that the information used to obtain the search
                warrant was not too stale to establish probable cause and (2) whether the
                district court erred by holding that the search of Kinder's home complied
                with the good faith exception even if the warrant was not supported by
                probable cause. As the parties are familiar with the facts, we do not
                recount them further except as necessary to our disposition.
                The information in the warrant application affidavit was not too stale and
                thus established probable cause
                            Kinder argues that NCSO's search of his house was illegal
                because the warrant was based on stale information that did not establish
                probable cause.
                            With a motion to suppress, we "review[ ] findings of fact for
                clear error, but the legal consequences of those facts involve questions of
                law that we review de novo."     State v. Beckman, 129 Nev. , , 305
                P.3d 912, 916 (2013). "[We] will not overturn a magistrate's finding of
                probable cause for a search warrant unless the evidence in its entirety
                provides no substantial basis for the magistrate's finding."   Garrettson v.
                State, 114 Nev. 1064, 1068-69, 967 P.2d 428, 431 (1998).
SUPREME COURT
        OF
     NEVADA
                                                        2
(01 1947A
                               The Fourth Amendment of the United States Constitution
                 provides, in relevant part, that "no Warrants• shall issue, but upon
                 probable cause, supported by Oath or affirmation." Illegally obtained
                 evidence is generally inadmissible in Nevada courts.        Wyatt v. State, 77
                 Nev. 490, 501, 367 P.2d 104, 110 (1961) (citing Mapp v. Ohio, 367 U.S.
                 643, 655 (1961)).
                               Since a warrant must be supported by an oath or affirmation
                 of particular facts, judicial review of the propriety of the warrant is limited
                 "to the facts that were before the issuing magistrate—in other words, the
                 affidavit."   United States v. Zimmerman, 277 F.3d 426, 430 n.3 (3d Cir.
                 2002). Thus, probable cause for the search must be established by the
                 evidence presented in the affidavit.
                               "[P]robable cause is a fluid concept—turning on the
                 assessment of probabilities in particular factual contexts—not readily, or
                 even usefully, reduced to a neat set of legal rules."    Illinois v. Gates, 462
                 U.S. 213, 232 (1983). It requires that there must be "a fair probability,
                 given the totality of the circumstances, that contraband or
                 evidence . . . would be found at that location."     United States v. Lattner,
                 385 F.3d 947, 953 (6th Cir. 2004) (internal quotations omitted). A district
                 court determines if probable cause exists by considering the totality of the
                 circumstances. Gates, 462 U.S. at 230-31. Furthermore, "the resolution of
                 doubtful or marginal cases in this area should be largely determined by
                 the preference to be accorded to warrants."        United States v. Vent resca,
                 380 U.S. 102, 109 (1965). Thus, the State must set forth information in its
                 affidavit for a warrant that, in its totality, suggests that evidence of the
                 illegal conduct will be discovered at the place to be searched.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                           Information used to secure a warrant must not be stale
                                  The significant probable cause issue in this appeal is the
                     freshness of the FBI's information. Evidence used to obtain a warrant
                     "must be of facts so closely related to the time of the issue of the warrant
                     as to justify a finding of probable cause at that time."    Durham v. United
                     States, 403 F.2d 190, 193 (9th Cir. 1968) (quoting Sgro       u. United States,
                     287 U.S. 206, 210 (1932)). If the information set forth in the affidavit is
                     not sufficiently close' in time to the warrant application, then the
                     Iiinformation is stale and probable cause does not exist when it is no
                     longer reasonable to presume that a search will turn up evidence of a
                     crime." Garrettson,   114 Nev. at 1069, 967 P.2d at 431 (internal quotation
                     omitted).
                                 Though significant to the question of staleness, the passage of
                     time is not controlling. United States v. Dozier, 844 F.2d 701, 707 (9th Cir.
                     1988). Instead of applying a bright-line rule, courts "evaluate staleness in
                     light of the particular facts of the case and the nature of the criminal
                     activity and property sought."     United States v. Lacy, 119 F.3d 742, 745
                     (9th Cir. 1997) (internal quotation omitted).
                                  Staleness of information regarding child pornography
                     possession is different from staleness of information about other crimes
                     "because it is well known that images of child pornography are likely to be
                     hoarded by persons interested in those materials in the privacy of their
                     homes." United States v. Irving, 452 F.3d 110, 125 (2d Cir. 2005) (internal
                     quotation omitted); see also Lacy, 119 F.3d at 746 (paraphrasing and
                     quoting, with approval, a law enforcement officer's professional opinion
                     that "collectors and distributors of child pornography value their sexually
                     explicit materials highly, 'rarely if ever' dispose of such material, and store
                     it 'for long periods' in a secure place, typically in their homes"); United
SUPREME COURT
       OF
     NEVADA
                                                            4
(0) 1947A 94L(N)(0
                   States v. Rabe, 848 F.2d 994, 996 (9th Cir. 1988) (paraphrasing, with
                   approval, an expert's conclusion that "[a] pedophile maintains a collection
                   of child pornography gathered over many years and does not destroy or
                   discard his materials"). However, courts do not "assume that collectors of
                   child pornography keep their materials indefinitely."       Lacy, 119 F.3d at
                   746.
                                  If evidence of child pornography possession is not supported by
                   other evidence, a law enforcement officer's professional opinion may
                   extend its freshness. In United States v. Paull, the court held that 13-
                   month-old evidence of a defendant's subscription to a child pornography
                   website was not stale because "gaps in the evidence caused by the delay
                   between the investigation and the search . . . were filled in by [the
                   investigating agent's] experience [and] familiarity with consumers of child
                   pornograph[y]." 551 F.3d 516, 523 (6th Cir. 2009). Similarly, the
                   Wisconsin Court of Appeals held that an investigator's expert opinion
                   about electronically stored child pornography prevented two-and-one-half-
                   year-old evidence of a defendant's possession of child pornography from
                   being stale.    State v. Gralinski, 743 N.W.2d 448, 457-58 (Wis. Ct. App.
                   2007). Thus, information suggesting child pornography possession that is
                   up to two-and-one-half years old can establish probable cause when
                   supported by an investigator's expert opinion.
                                  In addition, supporting facts presented in the affidavit may
                   freshen otherwise stale evidence of a crime and allow that evidence to
                   establish probable cause. United States v. Thomas, 605 F.3d 300, 310 (6th
                   Cir. 2010) (holding that otherwise stale information can be refreshed by
                   corroborating information). Relevant examples include prior related
                   convictions, related suspicious conduct, and other evidence that

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    ez.
                 substantiates the stale information.       See Irving, 452 F.3d at 115-16, 125;
                 United States v. Peden, 891 F.2d 514, 518 (5th Cir. 1989).
                             In Irving, five-year-old evidence of the defendant's possession
                 of child pornography was freshened by the defendant's prior conviction for
                 attempted sexual abuse of a minor and evidence of his attempts to have
                 sexual relations with children. 452 F.3d at 115-16. These additional facts
                 freshened the five-year-old evidence of possession of child pornography
                 and established probable cause that the defendant possessed child
                 pornography when the warrant was issued. Id. at 125.
                             Similarly, in Peden, the defendant's prior conviction for
                 solicitation of a minor for sexual contact and the investigator's expert
                 opinion freshened two-year-old evidence of his possession of child
                 pornography. 891 F.2d at 518. As a result, the court found that there was
                 probable cause to support the warrant to search the defendant's home. Id.
                 at 518-19; see also People v. Russo, 487 N.W.2d 698, 704, 707-11 (Mich.
                 1992) (holding that a six-and-one-half-year-old allegation of child
                 pornography possession was not stale because it was supported by credible
                 testimony alleging that the defendant committed sexual assault against a
                 child). Thus, an investigator's expert opinion and a defendant's prior
                 related conviction can freshen several-year-old evidence of child
                 pornography possession and allow it to establish probable cause for a
                 warrant.
                       The FBI's information was not stale and established probable cause
                             In the present case, the FBI's information was between 21 and
                 33 months old. Thus, it was nearly the same age as the evidence of child
                 pornography possession in Gralinski and Peden and was significantly
                 newer than the evidence of child pornography possession in Irving and
                 Russo. Therefore, the FBI's information in this case was of an age that it
SUPREME COURT
      OF
   NEVADA
                                                        6
(0) 1947A cuem
                          could be adequately refreshed by an investigator's expert opinion or a
                          defendant's prior related conviction.
                                      Here, both the investigator's opinion and Kinder's prior
                          conviction refreshed the FBI's information about his child pornography
                          possession. As in the warrant applications in Gralinski and Peden, NCSO
                          included an investigator's expert opinion about child pornography users'
                          tendencies to retain images for long periods of time. Just as the Irving
                          and Peden defendants had prior related convictions, Kinder was
                          previously convicted of lewdness involving a minor. Because there was
                          adequate supporting evidence to refresh it, the FBI's information was not
                          stale.
                                      Despite the similarities between the present case and
                          Gralinski, Peden, and Irving, Kinder urges us to rely on United States v.
                          Greathouse, 297 F. Supp. 2d 1264 (D. Or. 2003), to conclude that the FBI's
                          information was too stale to establish probable cause. In Greathouse, a
                          federal district court stated that "[i]f a line must be drawn in internet
                          child pornography cases, I find that the line is one year absent evidence of
                          ongoing or continuous criminal activity."       Id. at 1273. Unlike in
                          Greathouse, where the investigators did not present evidence of any prior
                          related criminal activity by the defendant, see id. at 1267, NCSO identified
                          Kinder's prior conviction for lewdness involving a minor in the search
                          warrant affidavit. Because the NCSO detective's affidavit included
                          Kinder's prior conviction and the FBI's identification of Kinder as someone
                          who used an internet file sharing program to acquire child pornography, it
                          provided evidence that Kinder was engaged in repeated pedophilic
                          criminal activity. Thus,      Greathouse's bright line one-year rule for
                          staleness is not applicable in the present case. Therefore, we conclude

SUPREME COURT
        OF
     NEVADA
                                                                  7
(0) 1947A    (7)1figi:9
                            that probable cause existed to support the search warrant of Kinder's
                            home and the district court did not err by denying Kinder's motion to
                            suppress.
                            In addition, the good faith exception precludes suppression of the evidence
                            seized at Kinder's residence
                                        Kinder argues that the good faith exception is inapplicable in
                            this case because the warrant lacked probable cause and NCSO did not
                            obtain sufficient new evidence to corroborate the FBI's information.
                                        The United States Constitution does not require the exclusion
                            of evidence obtained in violation of the Fourth Amendment. Arizona v.
                            Evans, 514 U.S. 1, 10 (1995). Instead, the exclusionary rule is a judicial
                            remedy whose purpose is to deter violations of the Fourth Amendment.
                            United States v. Leon, 468 U.S. 897, 906 (1984). Thus, "suppression of
                        •   evidence obtained pursuant to a warrant should be ordered only on a case-
                            by-case basis and only in those unusual cases in which exclusion will
                            further the purposes of the exclusionary rule."     Id. at 918; see State v.
                            Allen, 119 Nev. 166, 172, 69 P.3d 232, 236 (2003) (holding that "[e]xclusion
                            is only appropriate where the remedial objectives of the exclusionary rule
                            are served"). Thus, if there is a properly issued warrant, evidence
                            obtained in a search pursuant to it will not be suppressed unless an
                            exclusion to the good faith exception applies. Leon, 468 U.S. at 922-23.
                                        The four exclusions to the good faith exception for a search
                            based on an invalid warrant are: (1) when the issuing judge "was misled
                            by information in an affidavit that the affiant knew was false or would
                            have known was• false except for his reckless disregard of the truth," (2)
                            when the issuing judge abandons the judicial duty of neutrality, (3) when
                            the "affidavit [was] so lacking in indicia of probable cause as to render
                            official belief in its existence entirely unreasonable," and (4) when the
SUPREME COURT
        OF
     NEVADA
                                                                 8
(0) 1947A    cstBk-..
                 warrant is so facially deficient "that the executing officers cannot
                 reasonably presume it to be valid." Id. at 923 (internal quotation omitted).
                             The only potentially applicable exclusion is when the "affidavit
                 [was] so lacking in indicia of probable cause as to render official belief in
                 its existence entirely unreasonable."     Id. (internal quotations omitted).
                 For the good faith exception to apply despite a lack of probable cause, the
                 "affidavit must establish at least a colorable argument for probable cause."
                 United States v. Luong, 470 F.3d 898, 903 (9th Cir. 2006). Thus, it must
                 allow a reasonable police officer to believe that probable cause exists.
                 Leon, 468 U.S. at 923. As explained above, the FBI's information, Kinder's
                 prior conviction, and the investigator's expert opinion established probable
                 cause. Therefore, NCSO reasonably relied on the warrant.
                             Even if it did not establish probable cause in this case, the
                 evidence used to support the warrant was similar in age and nature to
                 evidence which established probable cause in other cases.     See, e.g., Peden,
                 891 F.2d at 518-19 (holding that two-year-old evidence was not stale and
                 constituted probable cause); Gralinski, 743 N.W.2d at 457-58 (holding that
                 two-and-one-half-year-old evidence was not stale and constituted probable
                 cause). Therefore, NCSO's reliance on the resulting warrant was
                 reasonable and in good faith. Furthermore, the FBI's information was not
                 as old as less-supported evidence in other cases where courts found there
                 to be good faith reliance on the issued warrants.   See, e.g., United States v.
                 Prideaux-Wentz, 543 F.3d 954, 956, 958-59 (7th Cir. 2008) (holding that
                 though four-year-old information supported by an officer's expert affidavit
                 was stale, the investigating officer reasonably relied upon the warrant).
                 Thus, there was sufficient evidence for a reasonable officer to believe that
                 the warrant was supported by probable cause.

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    0
                             However, Kinder argues that the good faith exception does not
                 apply because NCSO failed to discover any new evidence to corroborate
                 the substance of the FBI's information during the 16 days between when it
                 received the FBI's information and when it sought the warrant. Thus, he
                 concludes that the good faith exception does not apply because NCSO was
                 not under time pressure when seeking the warrant and did not obtain
                 freshening information. Though "the time pressure under which the
                 [o]fficer was operating when he prepared the warrant application" is
                 relevant to the issue of good faith, Kinder's argument is unpersuasive for
                 three reasons.   United States v. Weber, 923 F.2d 1338, 1346 (9th Cir.
                 1990). First, it does not undermine the fact that the affidavit set out
                 enough information for a reasonable officer to believe that the warrant
                 was supported by probable cause because the affidavit included the FBI's
                 information, the verification that Kinder lived in California in 2009,
                 Kinder's related criminal history, and the detective's expert opinion.
                             Second, Kinder's argument does not account for the fact that
                 NCSO found additional information to corroborate the FBI's information
                 before applying for the warrant. NCSO confirmed that Kinder actually
                 lived in California at the time he was suspected of obtaining child
                 pornography in California. NCSO discovered Kinder's prior conviction for
                 lewdness with a minor and verified Kinder's Nevada address. Thus,
                 NCSO obtained two additional pieces of information which corroborated
                 the FBI's information and one piece of information to ensure that it
                 searched the correct residence before it sought the search warrant. Third,
                 Kinder's argument does not address the fact that because the internet
                 allows child pornography collectors to more discreetly acquire and
                 distribute pornography, it is a crime that is hard to detect. As a result,

SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A    e
                   the fact that NCSO did not obtain newer evidence of Kinder's child
                   pornography possession does not undermine the credibility of the FBI's
                   information or prevent the detective's affidavit from establishing probable
                   cause. Therefore, even if the warrant was not supported by probable
                   cause, there were sufficient indicia of probable cause to allow good faith
                   reliance. Thus, the good faith exception precludes suppression.
                   Conclusion
                                Since Kinder's prior conviction and the investigator's expert
                   opinion freshened the FBI's information, there was probable cause to
                   support the search warrant of Kinder's home. Even if there was not
                   probable cause, NCSO relied on the warrant in good faith. As a result, the
                   district court correctly denied the motion to suppress. Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                      Pickering



                                                       arraguirre


                                                                                     ,   J.
                                                      Saitta



                   cc: Hon. Kimberly A. Wanker, District Judge
                        Gibson Law Group
                        Nye County District Attorney
                        Attorney General/Carson City
                        Nye County Clerk


SUPREME COURT
      OF
    NEVADA
                                                        11
(0) 1947A clattm